DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

 a processing unit in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites the limitation "the arms" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the arms are newly recited arms or if they are the first arms.  The examiner has interpreted the arms to be the first arms.
Claim 10 recites the limitation "two arms" in lines 2 and 4.  It is unclear if the two arms in each instance are newly recited arms or if they are (part of) the first arms.  The examiner has interpreted the two arms in each instance to be part of the first arms.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,662,121 issued to Oda et al. (“Oda”) in view of U.S. Patent 6,871,538 issued to Fujiwara et al. (“Fujiwara”), U.S. Patent 5,852,239 issued to Sato et al. (“Sato”) and U.S. Patent 8,286,478 issued to Speldrich (“Speldrich”).

As for claim 1, Oda discloses a device (Fig. 1) for measuring the velocity or flow of a gas at a temperature (Tg) different from an ambient temperature, comprising:
a first platform (center portion of 3 that includes heater 4) suspended on a support (2) configured for being maintained at the ambient temperature, and thermoelectric tracks (5) configured for supplying a first voltage (col. 10, lines 61-64) based (at least in part) on the difference between the temperatures of the first platform and the support (i.e. any such temperature difference will contribute to the first voltage); and
a processing unit (40) configured for supplying the measurement (F) of velocity or flow based on the first voltage (see Fig. 3) and the temperature of the gas (see Fig. 3, where the temperature of the gas is provided by 11, 13; col. 10, lines 35-37).
Although Oda discloses that the first platform is connected to (i.e. on) a support, Oda does not explicitly disclose that the first platform is suspended above a support.  Instead, Oda discloses that the first platform is part of a diaphragm used to detect a fluid flow (Abstract).

Because Oda and Fujiwara both discloses arrangements of diaphragms to detect a fluid flow, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the arrangement of a diaphragm suspended above a support as disclosed by Fujiwara for the diaphragm arrangement of Oda to achieve the predictable result of detecting a fluid flow.
Oda as presently modified by Fujiwara does not disclose that the processing unit is configured to supply the measurement of velocity or flow based also on the ambient temperature.
However, Fujiwara discloses a processing unit (30) that is configured to supply a measurement of velocity or flow based also on an ambient temperature (using a measurement form 19 to determine offsets; col. 8, lines 37-40).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the processing unit of Oda to also base flow or velocity measurements on an ambient temperature as disclosed by Fujiwara in order to account for errors due to dust contamination (Fujiwara: Abstract).
	Oda as modified by Fujiwara does not explicitly disclose that the first platform is suspended by arms.
However, Sato discloses a first platform (“first platform” in annotated Fig. 7 below) that is suspended by first arms (“first arms” in annotated Fig. 7 below).  The arms are defined by the slits that separate heater 6 from temperature sensors 5, 7.  See 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the first platform of Oda and Fujiwara to be suspended by arms as disclosed by Sato by including slits as disclosed by Sato and Speldrich in order to increase the sensitivity and the dynamic range of the sensor (Speldrich: col. 5, lines 23-37).
Oda as modified by Fujiwara, Sato and Speldrich discloses a first platform (Oda: 3 and Sato: “first platform”) suspended by first arms (Sato: “first arms”) above a support (Fujiwara: 12) suitable for being maintained at the ambient temperature, the first arms (Sato: “first arms”) comprising thermoelectric tracks (Oda: 5 and Sato: 5) configured for supplying a first voltage (Oda: between 7A, 7B) based on the difference between the temperatures of the first platform and the support.

    PNG
    media_image1.png
    649
    717
    media_image1.png
    Greyscale


As for claim 2, Oda as modified by Fujiwara, Sato and Speldrich discloses an ambient temperature sensor (Oda: 21).

As for claim 3, Oda as modified by Fujiwara, Sato and Speldrich discloses a gas temperature sensor (Oda: 23).

As for claim 11, Oda as modified by Fujiwara, Sato and Speldrich discloses that the arms comprise electrically insulating strips (Oda: 3, col. 10, lines 47-50) under the thermoelectric tracks (Oda: 5).

As for claim 13, regarding the recitation that the support is arranged in a pipe for circulation of the gas, the examiner notes that this recitation describes the intended use of the device.  However, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114 (II) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,662,121 issued to Oda et al. (“Oda”) in view of U.S. Patent 6,871,538 issued to Fujiwara et al. (“Fujiwara”), U.S. Patent 5,852,239 issued to Sato et al. (“Sato”) and U.S. Patent 8,286,478 issued to Speldrich (“Speldrich”) as applied to claim 1, further in view of U.S. Patent 4,561,303 issued to McCarthy (“McCarthy”).

As for claim 6, Oda as presently modified by Fujiwara, Sato and Speldrich discloses all the limitations of the claimed invention
except  that for the platform, the first arms have a thermal conductance comprised between 1 and 1000 nW/K.
However, Sato discloses that the slits that define the arms help to optimize the thermal conductivity of the support area which includes the first arms so that the sensitivity of the device is improved (Sato: col. 9, lines 47-54).  Furthermore, it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See MPEP 2144.05 (II)(A). It has also been held that "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."  See MPEP 2144.05 (II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the arms of Oda, Fujiwara, Sato and Speldrich to have the claimed thermal conductance in order to achieve the predictable result of improving the sensitivity of the device (Sato: col. 9, lines 47-54).
Oda as modified by Fujiwara, Sato and Speldrich does not disclose that the platform has sides of between 5 and 200 µm.

Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the platform of Oda, Fujiwara, Sato and Speldrich to have the recited side as disclosed by McCarthy in order to achieve the predictable result of providing a heater that can be used in measurement flow.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,662,121 issued to Oda et al. (“Oda”) in view of U.S. Patent 6,871,538 issued to Fujiwara et al. (“Fujiwara”), U.S. Patent 5,852,239 issued to Sato et al. (“Sato”) and U.S. Patent 8,286,478 issued to Speldrich (“Speldrich”) as applied to claim 1, further in view of JP 5978963 by Kurihara et al. (“Kurihara”).

As for claim 8, Oda as modified by Fujiwara, Sato and Speldrich discloses all the limitations of the claimed invention,

However, Kurihara discloses a processing unit (30) that is supplied by a thermoelectric supply device (18) suitable for generating power based on a difference between a temperature of a gas and an ambient temperature (i.e. if heat transfer body 11 is surrounded by gas, thermoelectric device is capable of generating power).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the device of Oda, Fujiwara, Sato and Speldrich so that the processing unit is supplied by a thermoelectric supply device as disclosed by Kurihara in order to power the processing unit with an independent power supply.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,662,121 issued to Oda et al. (“Oda”) in view of U.S. Patent 6,871,538 issued to Fujiwara et al. (“Fujiwara”), U.S. Patent 5,852,239 issued to Sato et al. (“Sato”) and U.S. Patent 8,286,478 issued to Speldrich (“Speldrich”) as applied to claim 1, further in view of U.S. Patent 8,943,887 issued to Gerhardt (“Gerhardt”).

As for claim 12, Oda as modified by Fujiwara, Sato and Speldrich discloses all the limitations of the claimed invention,
except that the thermoelectric tracks are made of doped bismuth telluride.

	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the thermoelectric tracks of Oda, Fujiwara, Sato and Speldrich to be made of doped bismuth telluride because it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  See MPEP 2144.07 and  in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Allowable Subject Matter
Claims 4, 5, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14-16 are allowed.

Response to Arguments
Applicant's arguments filed 7/2/2021 have been fully considered but they are not persuasive.

On pages 13-14 of the Remarks, Applicant argues that one having ordinary skill in the art would not use Oda or Fujiwara to come to the solution claimed in claim 1 because Oda and Fujiwara both disclose heaters.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the lack of an external heater) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
On page 14 of the Remarks, Applicant argues that Oda and Fujiwara each use at least two thermopiles.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the use of only one thermopile) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853